Title: George Divers to Thomas Jefferson, [3 May 1820?]
From: Divers, George
To: Jefferson, Thomas


					
						G. Divers to Mr Jefferson
						
							
								3 May 1820
							
						
					
					my sea Kale plants are quite too small to transplant, they are however out of the way of the fly and if the worms dont destroy them I can Supply you with as many plants as will make a pretty good bed in the course of ten or twelve days; be pleas’d to offer Mrs Ds and my respects to Mrs Randolph Mrs Trist and the Young Ladies and accept assurances of my respect and esteem
				